Case OS-lSOSl-I\/|FW Doc 1622 Filed 12/07/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

ln re: ) Chapter 7
)
AE LIQUIDATION, INC., et al.,1 ) Case No. 08-13031 (MFW)
)
Debtors. ) (Jointly Administered)

NOTICE OF AGENDA OF MATTERS SCHEDULED
F()R HEARING ON DECEMBER 12, 2018 AT 2:00 P.M.

MATTERS WITH CERTIFICATE OF NO ()BJECTION:

l. Chapter 7 Trustee’S Fourth Omnibus Objection to Claims (Substantive) [Docket No.
l6ll; Filed 11/12/18]

Response Deadline: Decernber 5, 2018 at 4200 p.m.
Responses Received: None
Related Documents:

(a) Notice of Submission of Copies of Proofs of Claim [Doeket No.
1615; Filed 11/28/18]

(b) Certiflcate of No Objection [Docket No. 1621; Filed 12/6/18]
Status: A Certiflcate of No Obj ection has been filed With the Court.
2. Motion of Chapter 7 Trustee for Entry of an Order Authorizing Distribution to Holders of
Chapter l l Administrative Expenses and Application for Interirn Compensation [Docl<et
No. 1612; Filed ll/15/18]
Response Deadline: December 5, 2018 at 4:00 p.m.
Responses Received: None

Related Docurnentsz
(a) Certiticate of No Objection [Doeket No. 1620; Filed 12/6/18]

Status: A Certiflcate of NO Objection has been filed With the Court.

 

1 The Debtors in these proceedings are: AE Liquidation, Inc. (f/k/a/ Eclipse Aviation Corporation) and EIRB
Liquidation, Inc. (f/l</a/ Eclipse IRB Sunport, LLC), a wholly-owned subsidiary of Eclipse Aviation Corporation.

 

Case 08-13031-I\/|FW Doc 1622 Filed 12/07/18 Page 2 of 2

3. Application of Jeoffrey L. Burtch, Chapter 7 Trustee, for an Order Expanding the Scope
of Employment Of Law Of`f`lce of Susan E. Kauf`man, LLC as Special Counsel to the
Trustee [Docket NO. 1613; Filed 11/16/18]

Response Deadline: December 5, 2018 at 4:00 p.m.
Responses Received: None
Related Documents:
(a) Corrected Notice [Docket No. 1614; Filed 11/19/18]
(b) Certiflcate of No Objection [Docket No. 1619; Filed 12/6/18]

Status: A Certif`lcate of No Objection has been filed With the Court.

FEE APPLICATION:
(Fee Application binder was delivered to Chambers on December 4, 2018)

4. Fourth lnterim Fee Application of Cozen O’Connor for Allowance of Compensation and
Reirnbursement of Expenses as Counsel to Jeoffrey L. Burtch, Chapter 7 Trustee [Docket
No. 16131;Filed11/16/18]
Response Deadline: November 30, 2018 at 4:00 p.m.
Responses Received: None
Related Documents:
(a) Certif`lcate ofNo Objection [Docket No. 1619; Filed 12/6/18]

Status: A Certiflcate of No Objection has been filed ith the Court.

  

Dated: December 7, 2018 COZEN O’ NNOR

Mark E. g (No. 3919)
Gregor F. F` cher (No. 5260)
1201 . ket Street, Suite 1001
Wilmmgton, DE 19801
Telephone: (302) 295-2000

Fax: (302) 295-2013

Email: gf`lscher@cozen.corn

Counsel to Jeoffr"ey L. Burtch,
Chapter 7 Truslee

